Exhibit 10.1

EXECUTION VERSION

SUPPLEMENTAL AGREEMENT

This SUPPLEMENTAL AGREEMENT (this “Agreement”) is made and entered into as of
June 5, 2010 by and among AsiaInfo Holdings, Inc., a Delaware corporation
(“AsiaInfo”), Linkage Technologies International Holdings Limited, a company
organized under the laws of the Cayman Islands (“Linkage”), the shareholders of
Linkage set forth on the signature page hereto (each individually, a “Key
Linkage Shareholder” and collectively, the “Key Linkage Shareholders”) and Libin
Sun as agent for the shareholders of Linkage (the “Shareholders’ Agent”).

WHEREAS, reference is made to that certain Business Combination Agreement, dated
as of December 4, 2009, by and among AsiaInfo, Linkage, the Key Linkage
Shareholders and the Shareholders’ Agent (as amended or modified, the
“Combination Agreement”). Capitalized terms used but not otherwise defined
herein shall have their respective meanings set forth in the Combination
Agreement. Unless the context otherwise indicates, all references in this
Agreement to Articles, Sections, subsections and other subdivisions refer to the
corresponding Articles, Sections, subsections and other subdivisions of the
Combination Agreement;

WHEREAS, the parties hereto desire to make certain additional agreements in
connection with the Combination Agreement;

NOW, THEREFORE, notwithstanding anything to the contrary in the Combination
Agreement and in consideration of the covenants and representations set forth
herein, and for other good and valuable consideration, the adequacy and receipt
of which the parties hereby acknowledge, the parties agree as follows:

A. Satisfaction or Waiver of Conditions.

1. AsiaInfo irrevocably agrees that each of the conditions in Sections 6.1 and
6.2 to the obligations of it (or its designated Group Company) to effect the
Combination and consummate the other Combination-Related Transactions has been
satisfied or validly waived in accordance with the Combination Agreement as of
the date hereof, except for the following conditions (the “Outstanding AsiaInfo
Conditions Precedent”) which must be satisfied or waived to the extent permitted
by law, as conditions precedent to AsiaInfo’s obligation to effect the
Combination and consummate the other Combination-Related Transactions:
Section 6.1(a) (No Injunctions or Restraints; Illegality), Section 6.2(b)
(Agreements and Covenants) (but solely with respect to Sections 4.1 (Conduct of
Businesses) (subject to the waivers from AsiaInfo in favor of Linkage, the Key
Linkage Shareholders and the Shareholders’ Agent dated as of June 5, 2010),
4.2(a) (No Solicitation), 4.3 (Access to Information), 4.4 (Confidentiality),
4.5 (Public Disclosure), 4.6 (Reasonable Efforts; Further Assurances), 4.7
(Notification of Certain Matters), and 5.11 (Tax Matters), in each case to the
extent such Section is a covenant or agreement of Linkage or the Key Linkage
Shareholders), Section 6.2(h) (Legal Opinions) (provided, that Section 6.2(h)
shall be deemed to be satisfied if each of the law firms listed therein delivers
a legal opinion, dated as of the Closing Date and substantially in the form
attached to the Combination Agreement, as such form may be reasonably modified
to reflect any change in facts or circumstances from the date hereof on or prior
to the Closing Date), Section 6.2(i) (Assignment Agreement), Section 6.2(j)
(License Agreement), 6.2(l) (Escrow Agreement) and, subject to the waivers from
AsiaInfo in favor of Linkage, the Key Linkage Shareholders and the Shareholders’
Agent dated as of June 5, 2010, Section 6.2(m) (No Voting Agreements).



--------------------------------------------------------------------------------

2. Linkage and each of the Key Linkage Shareholders irrevocably agrees that each
of the conditions in Sections 6.1 and 6.3 to their respective obligations to
effect the Combination and consummate the other Combination-Related Transactions
has been satisfied or validly waived in accordance with the Combination
Agreement as of the date hereof, except for the following conditions (the
“Outstanding Linkage Conditions Precedent”), which must be satisfied or waived
to the extent permitted by law, as conditions precedent to the obligations of
Linkage and the Key Linkage Shareholders to effect the Combination and
consummate the other Combination-Related Transactions: Section 6.1(a) (No
Injunctions or Restraints; Illegality), Section 6.3(b) (Agreements and
Covenants) (but solely with respect to: Sections 4.1 (Conduct of Businesses),
4.2(b) (No Solicitation), 4.3 (Access to Information), 4.4 (Confidentiality),
4.5 (Public Disclosure), 4.6 (Reasonable Efforts; Further Assurances), 4.7
(Notification of Certain Matters), 5.1 (Officers of the Combined Company;
Executive Committee), 5.2 (Board of Directors of the Combined Company), 5.3
(Change of Name), 5.11 (Tax Matters) and 5.12(a) (Option Matters), in each case
to the extent such Section is a covenant or agreement of AsiaInfo)), Section
6.3(g) (Registration Rights Agreement), Section 6.3(i) (Lock-Up Agreement),
Section 6.3(k) (Legal Opinions) (provided, that Section 6.3(k) shall be deemed
to be satisfied if each of the law firms listed therein delivers a legal
opinion, dated as of the Closing Date and substantially in the form attached to
the Combination Agreement, as such form may be reasonably modified to reflect
any change in facts or circumstances from the date hereof on or prior to the
Closing Date), Section 6.3(l) (Director Resignations), Section 6.3(m) (New
Directors) and Section 6.3(n) (Escrow Agreement).

B. Closing Date. For all purposes of the Combination Agreement, but subject to
Paragraph A hereof, the parties agree that the Closing Date shall be July 1,
2010, or such other date as the parties mutually agree in writing; provided,
however, that for purposes of Section 1.9 (Post-Closing Adjustments), the Draft
Closing Date Balance Sheet and the Closing Date Balance Sheet shall be prepared
as of the close of business on June 4, 2010 and Actual Working Capital and
Actual Net Debt shall be calculated as of the same date.

C. Termination. The parties hereby agree that (i) the termination provisions in
Section 7.1(c)(i), (d)(i), (e) and (f) are no longer applicable and shall no
longer be effective as of the date hereof, so that no party may assert a
termination right based on any of these provisions and (ii) for purposes of this
Agreement and the Combination Agreement, (x) (with respect to
Section 7.1(c)(ii)) whether any covenants or agreements have been breached so
that Section 6.2(b) will not be satisfied shall be evaluated solely by reference
to the Article IV covenants listed in Paragraph A.1 of this Agreement and
(y) (with respect to Section 7.1(d)(ii)) whether any covenants or agreements
have been breached so that Section 6.3(b) will not be satisfied shall be
evaluated solely by reference to the Article IV covenants listed in Paragraph
A.2 of this Agreement. In addition to the events set forth in Section 7.1(a),
(b), (c)(ii), (d)(ii) and (g), the Combination Agreement and this Agreement may
be terminated and the Combination-Related Transactions abandoned by either
AsiaInfo or Linkage at any time after July 31, 2010 if the Combination shall not
have been consummated by that date; provided, however, that such right to
terminate the Combination Agreement shall not be available to any party whose
material breach or failure to fulfill any obligation under this Agreement or the
Combination Agreement has been the principal cause of the failure of the
Combination to be consummated before such date.



--------------------------------------------------------------------------------

For the avoidance of doubt the parties hereby agree that any termination of the
Combination Agreement pursuant to the foregoing or Section 7.1(a), (b), (c)(ii),
(d)(ii) or (g) shall automatically terminate this Agreement.

D. General Provisions.

1. Effect on Combination Agreement. Except as specifically modified,
supplemented or superseded hereby, the Combination Agreement shall remain in
full force and effect and binding among the parties. Without limiting the
generality of the foregoing, nothing in this Agreement is intended to modify or
supersede any covenant or agreement in the Combination Agreement that, by its
terms, is to be performed or undertaken after the consummation of the
Combination. For the avoidance of doubt and notwithstanding anything to the
contrary herein, the right of AsiaInfo or Linkage to indemnification or other
remedies (under Article 8 of the Combination Agreement or otherwise) at any time
will not be affected in any way by any investigation conducted or knowledge
(whether actual, constructive or imputed) acquired at any time by such party
with respect to the accuracy or inaccuracy of or compliance with or performance
of any representation, warranty, covenant, agreement or obligation or by the
waiver any condition (pursuant to this Agreement or otherwise).

2. Counterparts. This Agreement may be executed and delivered by facsimile or
other electronic transmission in .PDF format and in any number of counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

3. Entire Agreement. This Agreement and the Combination Agreement, together,
contain the complete agreement among the parties hereto and/or their respective
Affiliates and supersede any prior understandings, agreements, letters of intent
or representations by or among the parties and/or their respective Affiliates,
written or oral, which may be related to the subject matter hereof in any way.

4. Severability. In the event that any provision of this Agreement, or the
application thereof becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.



--------------------------------------------------------------------------------

5. Specific Performance; Remedies. The parties hereto agree that irreparable
harm would occur and that there will be no adequate remedy at law in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that, in addition to any remedies that may be available under Article 8 of the
Combination Agreement or otherwise pursuant to this Agreement upon such
nonperformance or breach, each party hereto shall have the right to seek
injunctive relief to restrain a breach or threatened breach, or otherwise to
obtain specific performance, of any provision of this Agreement. For purposes of
such injunctive relief or specific performance, the parties hereto consent to
submit to the personal jurisdiction of any U.S. federal or State court located
in New York County, in the State of New York, and agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court.

6. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD FOR THE
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THEN THE LAW OF THE STATE OF NEW YORK.

7. Arbitration. Except as otherwise provided in this Agreement or the
Combination Agreement, any dispute or claim arising out of or in connection with
or relating to this Agreement, or the breach, termination or invalidity hereof,
shall be finally settled by arbitration at the Hong Kong International
Arbitration Centre under the rules of UNCITRAL, pursuant to and in accordance
with Section 9.7 of the Combination Agreement.

8. Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

9. Amendment; Waiver. Any amendment or waiver of any of the terms or conditions
of this Agreement must be in writing, specifying such amendment or waiver, and
must be duly executed by or on behalf of the party to be charged with such
waiver. The failure of a party to exercise any of its rights hereunder or to
insist upon strict adherence to any term or condition hereof on any one occasion
shall not be construed as a waiver or deprive that party of the right thereafter
to insist upon strict adherence to the terms and conditions of this Agreement at
a later date. Further, no waiver of any of the terms and conditions of this
Agreement shall be deemed to or shall constitute a waiver of any other term of
condition hereof (whether or not similar).

10. No Third Party Beneficiary Rights. No provisions of this Agreement are
intended, nor shall be interpreted, to provide or create any third party
beneficiary rights or any other rights of any kind in any client, customer,
affiliate, shareholder or partner of any party hereto or any other Person or
entity unless specifically provided otherwise herein, and, except as so
provided, all provisions hereof shall be solely between the parties to this
Agreement.

[Signature Page Follows.]



--------------------------------------------------------------------------------

ASIAINFO HOLDINGS, INC.

By:  

/s/ Steve Zhang

Name:   Steve Zhang Title:   Chief Executive Officer

LINKAGE TECHNOLOGIES INTERNATIONAL HOLDINGS LIMITED

 

By:  

/s/ Libin Sun

Name:   Libin Sun Title:   Chairman and Chief Executive Officer

KEY LINKAGE SHAREHOLDERS

By:  

/s/ Libin Sun

Name:   Libin Sun Title:   By:  

/s/ Guoxiang Liu

Name:   Guoxiang Liu Title:   By:  

/s/ Xiwei Huang

Name:   Dr. Xiwei Huang Title:   By:  

/s/ Haidong Pang

Name:   Haidong Pang Title:   By:  

/s/ Libin Sun

For and on behalf of LT International Limited

Name:   Libin Sun Title:  

SHAREHOLDERS’ AGENT

By:  

/s/ Libin Sun

Name:   Libin Sun Title:  

 

[SIGNATURE PAGE TO SUPPLEMENTAL AGREEMENT]